El Juez Asociado Se. Wolp,
emitió la opinión del tribunal.
Doña yictoria López Julbe falleció en el año 1906, sin otor-gar testamento. Estaba casada al tiempo de su falle.cimie.nto, con Don Julio D. Gruzmán, de cuyo matrimonio tuvieron un hijo que murió antes que la madre. Dolores Julbe, madre de Yictoria López y Julio D. Gruzmán, esposo de la difunta, fue-ron declarados sus herederos por la Corte de Distrito de Hu-macao. Julio D. Gruzmán fue nombrado administrador judicial. No' habiendo las partes podido llegar a un acuerdo con respecto al inventario y división del caudal hereditario, la corte nombró un. contador, que equivale a un master en la práctica americana, pero que en nuestra práctica se conoce . con el nombre de contador partidor. Este- contador presentó su informe a su debido tiempo. Las partes celebraron una estipulación en la que convinieron que se quitaran ciertas deudas, así como otras cosas, dictando luego la corte la si-guiente resolución:
“Distrito Judicial de Humacao. Corte de Distrito. Dolores Julbe, viuda de López. Ex parte. Abintestato de Yictorio López. Nomb. Administrador Judicial. Orden. Aprobado con las modificaciones que abajo se expresan el informe que antecede, de acuerdo con la estipulación escrita y leída en corte abierta que se acompaña en *807la cual se conviene que la cuenta a favor de Dpn Antqnio, Roig. sólo asciende a la suma de $13,313.67
“Deducida esta cantidad del total, de-las-deu-' ■
das quedan estas reducidas a la suma de_$41,893.38
“Y siendo el valor’del cuerpo general de.
bienes_ 85,326.84
“Quedan a repartir deducidas las deudas_ 41,893.38
“Balance —-_43,433.46
“Las bajas comunes montan.a_• 32,411.90
‘ ‘ Siendo por tanto, el caudal a repartir como
gananciales _ 11,021.56
“Y corresponde a cada cónyuge_ 5,510.77
“En la parte correspondiente a la difunta tiene el cónyuge superviviente una tercera
parte de usufructo igual en este caso a_ 1,836.92
“Y queda como remanente a favor de la here;
dera de aquélla_ 3,673.85
“A esta suma bay que cargarle intereses le-gales desde el 1 de enero de 1907 en que comenzó la pensión asignada a dicba here-dera, o sea por un período de 36 meses más o menos_i_ 661.14
‘ ‘ Que hace un total a su favor de_ 4,334.99.
“Y deduciendo al anticipo de ochocientos dollars y pensión mensual de cien dollars por igual período que asciende,a_ 3,500.00
'“Queda como remanente líquido a favor de la heredera Doña Dolores Julbe, viuda de López_ ' 834.99”
Y sigue la corte haciendo otros pronunciamientos que no afectan a los méritos de esta apelación.
Ambas partes comparecieron y pusieron de manifiesto ante este tribunal, el hecho de haberse negado la corte inferior a aprobar un pliego de excepciones o exposición del caso, sosteniendo esta corte dicha negativa fundándose en que la prueba sobre la cual actuó la corte inferior debe encontrarse *808toda ante la misma, y que cualquiera que fuera la que tuviera para dictar su resolución podía ser certificada y remitida a este tribunal como ordinariamente se hace, no siendo necesa-rio el darle forara a las declaraciones de los testigos. Sin embargo, según están certificados los autos, ellos solamente contienen el informe del contador partidor y ninguno de los datos de que dispuso en la preparación del referido informe. Por’ consiguiente, este tribunal no fia podido tomar en consi-deración las alegaciones'orales de los abogados referentes a los becbos, por- no baber tenido medios suficientes ante ella. El verdadero motivo de esta apelación ba consistido en el supuesto error del contador partidor, o sea que al bacer su cuenta del montante general de bienes, calculó el inventario de los pertenecientes al caudal, en $45,381.15, y el aumento obtenido por los productos de las ventas de los frutos y del ganado, en $39,945.69. Alegan los .apelantes que en los $39,945.69, están incluidas un gran número de partidas que ya habían sido necesariamente ’ incluidas en los $45,381.15, que el contador partidor- tuvo en cuenta las cosechas en el primer inventario, y luego contó todas o partes de dichas cosechas, como parte del supuesto aumento. No podemos expresar de modo alguno que al proceder así el contador co-metiera algún error, porque no tenemos los datos a que nos hemos referido. El contador partidor especifica en su in-forme, que esta suma de $39,945.69, es un aumento, y a falta de alguna otra prueba, surge de dicho informe y de la con-siguiente resolución de la corte, la presunción de que está suma era tal aumento. No parece increíble que un capital de $45,381.69 produjera un aumento de $39,945.69 en operaciones que se extienden a más de tres años, especialmente cuando estas operaciones se^ relacionan con negocios de agricultura como lo son el azúcar y el ganado. Debe confirmarse la sen-tencia.

Confirmada

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary, y del Toro.
*809El Juez .Asociado Sr. Aldrey, no tomó piarte en la resolu-ción de este caso. ■